Statement by the President
I have further bad news to communicate to you. It was with sadness and indignation that I received the news of the murder of the Russian journalist Anna Politkovskaya. I believe that the European Parliament must pay tribute to this journalist, to her courage and her exceptional determination.
As you know, following the news of her murder I issued a press communiqué urging the Russian authorities to do everything in their power to ascertain the causes and perpetrators of this horrendous event as quickly as possible. We hope that in identifying the culprits Russia will demonstrate the state of democracy and freedom of expression there.
This event, on the eve of the Lahti meeting, is clearly of particularly crucial significance to us. On my own behalf and on behalf of the whole of the European Parliament, I would like once again to express our sincerest condolences to her family and friends.
I also believe, however, that this is a good opportunity to remember that the murder of journalists is not, unfortunately, something that happens only on the odd rare occasion. On the contrary, many people lose their lives defending freedom of expression and information. It has happened in Russia today, but it happened in Lebanon the day before yesterday, in many Latin American countries, in many African countries and in many South-East Asian countries. People who produce information and create opinion often do so at risk of their lives.
This latest murder is no more or less tragic than any of the many other cases we have seen. I believe, however, that the case of Anna Politkovskaya's death and the cases of the 63 journalists murdered and more than 120 imprisoned warrant an expression of our respect for these people.
I would ask that we observe a minute's silence in tribute to Anna Politkovskaya and the 63 journalists who have been murdered while carrying out their work.
(The House rose and observed a minute's silence)